Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims xxx of Patent No.  11/036772.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  11/036772 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 21
Patent No. xxx claim 1
An apparatus for rapid geographic search, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 



receive, from a computing entity, a geographic query comprising point of interest (POI) coordinates data; 


determine, by a quadrant manager, a quadrant set based on the POI coordinates data;

 select, by the quadrant manager, a quadrant from the quadrant set; 
determine, by the quadrant manager, a quadrant instance set associated with the quadrant, each quadrant instance of the quadrant instance set comprising a quadrant instance coordinates data set; 



select, by the quadrant manager, an initial quadrant instance from the quadrant instance set, the initial quadrant instance comprising an initial quadrant instance coordinates data set; 


forward, by an aggregator, the geographic query to an initial cell actor set associated with the initial quadrant instance, each initial cell actor of the initial cell actor set associated with a respective initial cell actor coordinates data set; 






receive, by the aggregator from the initial cell actor set, an initial geographic response set in response to the geographic query, wherein each initial geographic response of the initial geographic response set is generated by the initial cell actor set in parallel based on determining whether the POI coordinates data is included in or relevant to the respective initial cell actor coordinates data set associated with a respective initial cell actor; 



generate, by the aggregator, an aggregated geographic response based at least on the initial geographic response set received from the initial cell actor set; and 
transmit, from the aggregator, an electronic message based on the aggregated geographic response to the computing entity.
An apparatus for rapid geographic search in an actor-based geographic search network comprising a quadrant manager, an aggregator, and a cell actor set, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
receive, by the aggregator from a computing entity, a geographic query comprising point of interest (POI) coordinates data associated with a POI; transmit, from the aggregator, the POI coordinates data to the quadrant manager;
determine, by the quadrant manager, a quadrant set covering the POI based on the POI coordinates data; 
select, by the quadrant manager, a quadrant from the quadrant set
determine, by the quadrant manager, a quadrant instance set associated with the quadrant, each quadrant instance of the quadrant instance set comprising a quadrant instance coordinates data set representing a collected or distributed geographic area, wherein each quadrant instance of the quadrant instance set is associated with a respective cell actor set; 
select, by the quadrant manager, an initial quadrant instance from the quadrant instance set, the initial quadrant instance comprising an initial quadrant instance coordinates data set representing an initial collected or distributed geographic area;
forward, by the aggregator in association with the quadrant manager, the geographic query to an initial cell actor set associated with the initial quadrant instance, each initial cell actor of the initial cell actor set associated with a respective initial cell actor coordinates data set, wherein the respective initial cell actor coordinates data set is a respective subset of the initial quadrant instance coordinates data set representing a respective geographic entity of the initial collected or distributed geographic area; 
receive, by the aggregator from the initial cell actor set, an initial geographic response set in response to the geographic query, wherein each initial geographic response of the initial geographic response set is generated by the initial cell actor set in parallel based on determining whether the POI coordinates data is included in or relevant to the respective initial cell actor coordinates data set associated with a respective initial cell actor, wherein relevancy of the POI 39coordinates data and the respective initial cell actor coordinates data set is associated with a relevancy value; 
generate, by the aggregator, an aggregated geographic response based at least on the initial geographic response set received from the initial cell actor set; and 
transmit, from the aggregator, the aggregated geographic response to the computing entity.


         
Allowable Subject Matter
Claims 21-40 would be allowed. (if rewritten to overcome the rejection under 35 USC obvious double patenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
With respect to claims 21-40, Ray et al. (U.S. Pat. 8,902,085 B1) discloses determining a quadrant set covering the POI based on the POI coordinates data (i.e.,” In some instances, there may be no overlap between the first and second quadrants determined in steps 515 and 530, for example, where the location of origin of the first threat was mis-identified or where the first and subsequent detected threats in fact originate from different locations” (col. 11, lines 25-35) and fig. 4).  
Further, Friedman et al. (U.S. Pat. 8,060,606 B2) discloses determination system 10 receives request for a geographic location and based on either the IP address and host name of the host being search for, such as target host 34 (col. 11, lines 45-51) or fig. 5 shows step query database for stored geographic information 123, retrieve geographic information at step 125 and present or sent geographic information to the requester at step 126. 
Newman et al. (U.S. Pub. 2016/0342678 A1) discloses query begins at the root element of the entity locator and employs a recursive, further, locate the entity and dividing line coordinates to determine the quadrants interest of elements of target region (0139)
Vechersky (U.S. Pub. 2009/0070293 A1) discloses cell search request at step 112 fig. 1 and search ring is divided into four quadrants with cell’s coordinate value (0054) or determining neighborhood of cells using information from search request at step 304 fig. 3 
But Ray, Friedman, Newman or Vechersky, combination or alone, do not discloses determine, by the quadrant manager, a quadrant set covering the POI based on the POI coordinates data; select, by the quadrant manager, a quadrant from the quadrant set; determine, by the quadrant manager, a quadrant instance set associated with the quadrant, each quadrant instance of the quadrant instance set comprising a quadrant instance coordinates data set,  select, by the quadrant manager, an initial quadrant instance from the quadrant instance set, the initial quadrant instance comprising an initial quadrant instance coordinates data set representing an initial collected or distributed geographic area; forward, by the aggregator in association with the quadrant manager, the geographic query to an initial cell actor set associated with the initial quadrant instance, each initial cell actor of the initial cell actor set associated with a respective initial cell actor coordinates data set, receive, by the aggregator from the initial cell actor set, an initial geographic response set in response to the geographic query, wherein each initial geographic response of the initial geographic response set is generated by the initial cell actor set in parallel based on determining whether the POI coordinates data is included in or relevant to the respective initial cell actor coordinates data set associated with a respective initial cell actor, generate, by the aggregator, an aggregated geographic response based at least on the initial geographic response set received from the initial cell actor set; and transmit, from the aggregator, the aggregated geographic response to the computing entity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/               Primary Examiner, Art Unit 2163                                                                                                                                                                                         	August 11, 2022